Exhibit 10.14

 

LOGO [g707684g0306040506931.jpg]

November 29, 2018

Michael Bogansky

120 Lafayette Avenue

Oreland, PA 19075

Dear Mike:

On behalf of Marlin Business Services Corp. (“Marlin” or the “Company”), I am
pleased to offer you the position of Senior Vice President and Chief Financial
Officer. In this capacity, you will report to Jeffrey Hilzinger, Marlin’s
President and CEO. You will be located in our Mount Laurel, NJ office. The
details of this offer include:

Start Date: On February 1, 2019.

Duties: You will be responsible for leading the Finance organization and
participate as a member of Marlin’s Senior Leadership Team (“SLT”), and such
other duties as may be assigned. Of course, the Company may change your duties
from time to time in its sole discretion.

Base Salary: Your annual gross salary will be $350,000.00, paid bi-weekly in
accordance with our general payroll practices and subject to all required
withholdings.

Incentive Compensation: Commencing on the Start Date, you will be eligible to
participate in the Marlin Management Cash Incentive Program (the “MCIP”) with an
annual bonus opportunity target of 60% of your annual base salary, and with the
amount of bonus that is payable determined based on the level of achievement of
individual, departmental and corporate goals established annually. Payment of
the annual bonus, if any, will occur at the time provided in the MCIP, provided
that you must be on the active payroll of Marlin at the time payment is made to
be eligible to receive any such bonus for the prior fiscal year. The MCIP is
reviewed and approved each year.

Long Term Incentive Compensation: Commencing with Marlin’s 2019 fiscal year, you
will be eligible to fully participate in the Management Equity Incentive Program
(the “MEIP”). Annual grants under the MEIP will consist of a portfolio of
performance-based restricted stock units, time-based restricted stock units and
time-based options with a notional value approximating $250,000.00.

Senior Management Severance Plan: Following your Start Date, you will be
required to participate as a Tier II participant in the Marlin Severance Pay
Plan for Senior Management (the “Severance Plan”), which provides certain
severance benefits and includes certain restrictive covenants to executives who
are designated as being eligible to participate in the Severance Plan if such
executive experience a termination of employment that is covered by the
Severance Plan. A copy of the Severance Plan is included with this offer letter.



--------------------------------------------------------------------------------

Benefits: Marlin offers a comprehensive benefits plan including medical and
prescription coverage, effective on your date of hire. Dental, vision and life
insurance are effective the first of the month following your start date. A
summary of the Marlin Benefits Program will be provided to you. These benefits,
which will be described in detail during your New Hire Orientation, are subject
to the terms and conditions of the plan documents and may be subject to change.

Time Off: SLT members do not accrue any PTO. Marlin celebrates 6 paid holidays
per calendar year and an additional 3 variable holidays for a total of 9
holidays.

401(k): You may participate in Marlin’s 401(k) Retirement Savings Plan effective
the first day of the month, 30 days following your start date.    Eligible
employees are required to complete 1000 hours of work annually to participate in
this program. Changes in your work schedule may impact your eligibility. The
plan provides for a company match of 1.5% on the first 6% of personal
contribution. Full vesting occurs after 3 years of service, as determined under
the plan.

Employee Stock Purchase Program: You will also be eligible to participate in the
Marlin 2012 Employee Stock Purchase Plan (“ESPP”), commencing with the first
offering period that begins after your Start Date. The ESPP provides eligible
participants with an opportunity to purchase shares of Marlin common stock at a
discount, subject to the terms and conditions of the ESPP. Additional
information relating to the ESPP will be separately provided to you.

Governing Law: Any disputes relating to this offer shall be governed and
construed in accordance with the laws of the State of New Jersey. Any litigation
related to this Agreement and/or your employment shall be filed solely in the
State and/or federal courts for Burlington County, New Jersey and both parties
consent to personal jurisdiction in such forum.

Taxes: The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling.

Employment At-Will: This offer is for employment at-will, meaning either you or
Marlin may terminate your employment at any time, with or without cause or
notice. The at-will nature of your employment relationship cannot be changed
except in a written document signed by you and a Senior HR Representative.
Except as otherwise set forth above, upon termination of your employment, Marlin
will have no further obligations to you under this letter agreement.

Conditions: Please note that Marlin can rescind the offer of employment at any
time up until acceptance is received by Marlin. This offer is also contingent
upon certain conditions. If you fail to satisfy any of the conditions, the
Company reserves the right to rescind any outstanding offer of employment or
terminate your employment without notice. These conditions are as follows:



--------------------------------------------------------------------------------

  1.

Satisfactory completion of a background and reference check, including
confirmation of the accuracy of your resume. Please complete and return the
attached background authorization form and credit check form within the next
three (3) business days.

 

  2.

Satisfactory completion of a pre-employment test for illegal substances. Please
complete and return the attached illegal substances screen form within the next
three (3) business days.

 

  3.

Confirmation of eligibility to legally work in the United States, in accordance
with the requirements of the Immigration Reform & Control Act of 1986. You will
be required to provide satisfactory documented evidence of your identity and
eligibility for employment in the United States, in accordance with the
requirements of U.S. law within three (3) business days of your date of hire.

 

  4.

This is a full-time position and you agree to devote all your working hours to
the Company. You may not work for another employer without the prior written
consent of the Company.

 

  5.

Execution of the attached Confidentiality and Non-Solicitation Agreement.

Consideration Period: This offer of employment, if not previously withdrawn by
the Company or accepted by you, will expire on December 7, 2018, although
additional time for consideration of the offer can be made available if you find
it necessary.

* * *

I look forward to working with you and welcome the contributions you will bring
to this outstanding company. If you agree to the terms and condition of this
offer, please sign and return the original of this letter. You should retain one
copy of this letter for your files.

 

Best regards,

/s/ Laura Anger

Laura Anger

Chief HR Officer

—————————————————————————————————————————————————————-

I accept your offer of employment and agree to the provisions stated in this
letter. I acknowledge and agree that this letter constitutes the entire
agreement between Marlin and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of employment,
except for the enclosed Confidentiality and Non-Solicitation Agreement, which
shall remain in full force and effect. I understand that I am employed at-will
and that my employment can be terminated at any time, with or without cause, at
the option of either the Company or me.

ACCEPTED AND AGREED:

 

/s/ Michael Bogansky

                             12/10/18                                         
Michael Bogansky     Date Signed